Citation Nr: 1729973	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter has been transferred to the Regional office in Reno, Nevada.

In March 2017, the Veteran testified in a hearing conducted by videoconference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he suffers from PTSD as a result of a mine explosion that occurred while he was serving on active duty aboard the USS Mauna Kea.

The Veteran has provided private medical records which indicate that he suffers from PTSD, panic disorder with agoraphobia, and major depressive disorder.  VA outpatient records also indicate that the Veteran suffers from PTSD.

The Veteran was afforded a VA examination in April 2011, over six years ago.  In an April 2013 addendum opinion, the VA examiner opined that the Veteran did not suffer from PTSD but that he suffered from a psychosis not otherwise specified and panic disorder with agoraphobia.  The VA examiner stated that these conditions were unrelated to military service and developed after separation from the military.  The examiner provided no rationale for his conclusion.  

The Board finds that there is conflicting medical evidence related to the Veteran's diagnosis for a psychiatric disorder.  Due to the conflicting medical evidence and the inadequacy of the VA examiner's April 2013 addendum opinion, this matter must be remanded and the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to determine whether the Veteran currently suffers from PTSD and/or any other psychiatric disorders, applying criteria from the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.

The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.

a) If the Veteran suffers from PTSD, determine whether it is at least as likely (a 50 percent or greater probability) as not that his PTSD is related to his military service, to include the reported mine explosion while the Veteran was aboard the USS Mauna Kea, or the Veteran's fear of hostile military or terrorist activity.

b) For any other psychiatric disorder diagnosed, determine whether it is at least as likely (a 50 percent or greater probability) as not that the psychiatric disorder is related to his military service, to include the reported mine explosion while the Veteran was aboard the USS Mauna Kea.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's pending claim in light of any additional evidence added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




